SECOND AMENDMENT AGREEMENT

 

This Second Amendment Agreement (this “Amendment”) is made and entered into as
of March 25, 2019 (the “Effective Date”), by and among U.S. Auto Parts Network,
Inc. (the “Company”), Mehran Nia (“Mr. Nia”) and the Nia Living Trust
Established September 2, 2004 (the “Trust” and together with Mr. Nia, “Nia”).

WHEREAS, the Company has entered into a Board Candidate Agreement with Nia,
dated May 31, 2018, as amended on January 17, 2019 (together, the “Board
Agreement”) and the parties seek to amend the Board Agreement pursuant to the
terms of this Amendment.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. Amendment.  Section 1.1(ii) of the Board Agreement is hereby amended and
restated in its entirety as follows:

“(ii) The Company hereby agrees that the Board shall use commercially reasonable
efforts to appoint the Second Director to serve as a member of the Board through
one of the following methods selected at the sole discretion of the Company: (i)
the Board shall nominate the Second Director to serve as a Class II director at
the Company’s 2020 Annual Stockholder Meeting; (ii) the Company shall seek
stockholder approval at the Company’s 2020 Annual Stockholder Meeting to amend
its Second Amended and Restated Certificate of Incorporation to expand the size
of the Board to ten (10) directors and shall at a mutually agreeable time
thereafter appoint the Second Director to serve on the Board as a Class III
director; or (iii) to the extent there is an open vacancy on the Board at or
prior to the Company’s 2020 Annual Stockholder Meeting, the Board shall appoint
the Second Director to serve on the Board and fill such vacancy.” 

2. Entire Agreement.  This Amendment together with the Board Agreement contains
the entire agreement between the parties regarding the subject matter hereof and
supersedes all prior agreements, understandings, arrangements and discussions
between the parties regarding such subject matter.  To the extent there is a
conflict between the terms of the Board Agreement and the terms of this
Amendment, the terms of this Amendment shall prevail.

3. Counterparts.  This Amendment may be signed in counterparts, each of which
shall be deemed an original but all of which together shall be deemed to
constitute a single instrument.

[Signature Page to Follow]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

U.S. Auto Parts Network, Inc.

 

By: /s/ Lev Peker

 

Name:  Lev Peker

 

Title:  Chief Executive Officer

Mehran Nia

 

 

/s/ Mehran Nia 

 

 

Nia Living Trust Established

September 2, 2004

 

By:  /s/ Mehran Nia 

 

Name:  Mehran Nia

Title:  Trustee

 

2

--------------------------------------------------------------------------------